                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:19-cv-00187-FDW

LIONELL MARBURY,                          )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                         ORDER
                                          )
FNU WILERBY, et al.,                      )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on Plaintiff’s “Motion to Amends” [Doc. 13], which

the Court construes as a motion to allow discovery.

       Plaintiff moves the Court for permission “to write from prison to prison” to gather

statements from witnesses to the events giving rise to Plaintiff’s Complaint. Plaintiff also filed

with the Court a witness statement by Charles Elliott, presumably an inmate in Plaintiff’s place of

incarceration.

       The Plaintiff’s motion will be denied without prejudice. The Court has not entered a

Pretrial Order and Case Management Plan (“PTOCMP”) in this case yet. As such, any requests

for discovery are premature. Once the Court has entered the PTOCMP in this case, the Plaintiff

may renew his motion to write other prisons to gather witness statements.

       The Plaintiff is also advised that these witness statements, including the statement of Mr.

Elliott that Plaintiff has already filed, should not be filed with the Court. Discovery materials

should only be exchanged between the parties and only after the Court has entered the PTOCMP.

       IT IS, THEREFORE, ORDERED that:

       (1) Plaintiff’s motion to allow discovery [Doc. 13] is DENIED WITHOUT
PREJUDICE.


             Signed: July 8, 2019




                  2
